 AMF BEAIRD, INC.AMF Beaird,Inc.andInternationalUnion,UnitedAutomobile,AerospaceandAgriculturalImplementWorkers of America(UAW). Cases15-CA-3323 and 15-RC-3891June 30, 1969DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY MEMBERSFANNING, BROWN, AND JENKINSOn February 26, 1969, Trial Examiner John P.Von Rohr issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. He furtherfound that certain conduct by the Respondentinterferedwith and affected the results of theelection of July 2, 1968, in Case 15-RC-3891 andrecommended that the election be set aside and thatasecondelectionbedirected.Thereafter,theRespondent,ChargingParty,and the GeneralCounsel filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, briefs, and theentire record in this case, and hereby adopts thefindings, conclusions,' and recommendations of theTrial Examiner as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor'The Trial Examiner found that the inauguration by the Employer ofemployees group meetings,wherein employees were encouraged to expresstheir grievances and pursuant to which adjustments of them were made,was but another form of granting employee benefits during the Union'sorganizational and preelection campaign violative of Section 8(a)(1) Boththe General Counsel and the Charging Party have urged in their exceptionsthat the Respondent be ordered to cease and desist from holding thesegroupmeetingswith the employeesWe do not agreeThe TrialExaminer's conclusion is based upon the content and subject matter ofthese meetings and not upon the right of the Respondent to conduct suchvoluntary meetings with its employees SeeEagle-Picher Industries,171NLRB No 44 Paragraph 1(a) of the Trial Examiner's RecommendedOrder prohibiting the granting of benefits covers this violationThe Trial Examiner further concluded that Union's Objection 3involving the Respondent'smanagerial and supervisory personnel visitingthe homes of employees prior to the election to discuss the Respondent'sbenefits and position regarding the pending election should be overruledWe find itunnecessary to consider or pass uponthe validity of the TrialExaminer's ruling in this regard since the remedy we have ordered wouldremain the same599RelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, asmodifiedbelow,andherebyordersthattheRespondent, AMF Beaird, Inc., Shreveport, La., itsofficers, agents, successors, and assigns, shall taketheactionsetforthintheTrialExaminer'sRecommended Order, as herein modified.'1.Delete the words "distribution of unionliterature"fromparagraph 1(b) of the TrialExaminer's Recommended Order and substitute thewords "solicitation and distribution of materials onbehalf of the union."2.Substitute the attached notice hereto for thenotice set forth in the Trial Examiner's Decision.IT IS FURTHER ORDERED that the election conductedon July 2, 1968, in Case 15-RC-3891, be, and ithereby is, set aside, and that Case 15-RC-3891 be,and it hereby is, remanded to the Regional DirectorfotRegion 15 for the purpose of conducting a newelection at such time as he deems that circumstancespermitthefreechoiceofabargainingrepresentative.[DirectionofSecondElection'omitted frompublication.]'In accord with the request of the Charging Party, we shall substitute fortheNotice recommended by the Trial Examiner, a Notice expressed insimple and readily understandable languageJ P Stevens& Co , Inc, 167NLRB No 37In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay be used to communicate with themExcelsiorUnderwear Inc,156 NLRB 1236,N L R B v Wyman-Gordon Company,394 U S 759 Accordingly, it is hereby directed that an election eligibilitylist,containing the names and addresses of all the eligible voters,must befiled by the Employer with the Regional Director for Region 15 within 7days after the date of issuance of the Notice of Second Election by theRegionalDirectorTheRegional Director shall make the list available toallparties to the electionNo extension of time to file this list shall begranted by the Regional Director except in extraordinary circumstancesFailure to comply with this requirement shall be grounds for setting asidethe election whenever proper objections are filedAPPENDIXNo-HCE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board and in order to effectuate thepolicies of the National Labor Relations Act, as amended,we hereby notify our employees that:After a trialinwhich both sides had the opportunity topresent their evidence, theNationalLaborRelationsBoard has found that we violated the law and has orderedus to post this notice and to keep our word about what wesay in this notice.WE WILL NOTpromise or grant you any wage raises,better insurance plans, longer vacations, better workingconditions,or any other money favors,which aredesigned to interfere with your choice of a union.WE WILL NOTdo any of these things in an attemptto get you to reject or refuse to support InternationalUnion, United Automobile,Aerospace and AgriculturalImplement Workers ofAmerica (UAW).177 NLRB No. 32 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOTquestion you about your unionactivitiesor sympathies,or those of your fellowemployees.WE WILL NOTthreaten to get back at you orretaliate against you because of your activityfortheUAW.WE SHALL NOTpublish or keep in force any rulewhich would prevent you from soliciting or distributingmaterials on behalf of the union on your own time innonworking areas of the plant.You andallour employees are free to becomemembers ofthe UAW,or to refrain from doing so.AMF BEAIRD, INC.(Employer)DatedBy(Representative)(Title)This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any othermaterial.If employees have any question concerning this noticeor compliance with its provisions they may communicatedirectly with the Board's Regional Office, T6024 FederalBuilding(Loyola), 701 Loyola Avenue, New Orleans,Louisiana70113, Telephone 504-527-6391TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN P. VONROHR,Trial Examiner: This proceedingwith all parties represented was heard before me inShreveport, Louisiana, on December 3 and 4, 1968, uponacomplaint issued by the General Counsel of theNational Labor Relations Board,herein called the Board,forRegion15 (NewOrleans,Louisiana),and on answerof AMFBeaird,Inc., herein called the Respondent or theCompany,which denies the commission of any unfairlaborpractices.Thecomplaintproceedingwasconsolidated for purposes of hearing with a representationproceeding with respect to issues raised by objections toan election.'The issues litigated are whether Respondentviolated Section 8(a)(1) of the NationalLaborRelationsAct, as amended, herein called the Act, and whether ornot certain objections filed by the Charging Party in therepresentation proceeding are meritorious.Briefs havebeen received from the General Counsel and theRespondent and they have been carefully considered.Upon the entire record in this case, and from myobservation of the witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is a Delaware corporation with its principalofficeand place of business located at Shreveport,Louisiana,where it is engaged in the manufacture and saleof vessels and machinery for the oil and gas industry.During the year 1967, Respondent purchased and receivedmaterialsvalued in excess of $50,000,whichwereThe complaint issued onJuly 17,1968, and is based upon a charge filedon May 31,1968.Objectionsto conduct affecting results of the electionwere filed on July 8, 1968. On September10, 1968,the Board issued anorder directing a hearing on petitioner's objections2,3,5, and 7. OnSeptember 25, 1968, the Regional Director issued an order consolidatingthe complaint proceeding with the objections filed in the representationproceeding.transporteddirectly to its plant from points locatedoutside the State of Louisiana.During the same period,Respondent sold products, valued in excess of $50,000,which were shipped from its plant to points and placeslocated outside the State of Louisiana.The Respondent concedes, and I find, that it is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.11THE LABOR ORGANIZATION INVOLVEDInternationalUnion,UnitedAutomobile,AerospaceandAgriculturalImplementWorkersofAmerica,(UAW), herein called the Union,is a labor organizationwithin themeaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. PrefatoryStatementRelevant to the issues in this case,it is preliminarilynoted that an earlier election to the one involved hereinwas held on September29, 1966.1 The results of thiselection were not finalized until April 19, 1968, at whichtime certain challenged ballots were counted and it wasdetermined that the Union had lost the election.'It is undisputed that the Union undertook a neworganizing campaign among Respondent's employees onApril 19, 1968, and that a number of new authorizationcards were signed on this,the same day, on which thechallenged ballots were counted.' The petition involved inthe instant proceeding (Case 15-RC-3891) was filed onApril 29, 1968. Pursuant to a stipulation for certificationupon consent election, the election was held on July 2,1968.The tally of ballots reflected that there wereapproximately 997 eligible voters and that 930 ballotswere cast, of which 421 were for the Union, 501 againstthe Union, 7 were challenged and 1 was void.B. Interference,Restraint,and Coercion1. Interrogation of employeesIn accordance with the undenied and credited testimonyof the respective employees who testified, I find that thefollowing instances of interrogation and one incident of athreat occurred during the period relevant hereto:1.On April 21 or 22, 1968,1 G. W. McKaskle, thegeneral foreman on the night shift, asked employeeWilliam Wyatt, chairman of the union election committee,how many cards "they" had signed for the Union. WhenWyatt replied that the Union had plenty of cards signed,McKaskle asked if the Union intended to come back foranother election.Wyatt replied in the affirmative.As noted hereinafter, it is undisputed that during theorganizationalcampaignand prior to the electionRespondent'smanagerial and supervisory personnel madepersonal visitations to the homes of employees for thepurpose ofdiscussingvarious Company benefits and the'Case 15-RC-3323. The petitionin this proceedingwas filed by theCharging Union on June 29, 1966.'The certification of results of the election issued onApril 25, 1968.'Curly Tillery,and International Representativeof the Union, testifiedthat the 1966 campaign"never ended"inasmuch as the Union solicitedemployees to sign membership cards (as contrasted to authorization cards)during the period following the 1966 election and the counting ofchallenged ballots in 1968.'Unless otherwise indicated all dates hereinafterrefer to theyear 1968 AMF BEAIRD, INC.Company'sposition with respect to the pending election.In this connection,in the latter partof April,ForemanMcKaskle broached Wyatt and asked if the"house calls"were doing any good.Wyatt, who was aware of the natureof the calls,responded that"they were doing some goodbut not enough to hurt us."2. In latterApril,Earl Hebert,a foreman,approachedemployee Kenneth Barnhill and asked him why the menwanted a union.3.About May 20, Foreman McKaskle asked employeeGerald Barron why he was for the Union. When Barrongave his reasons,McKaskle stated that there must be a lotof people who worked on the same job that he (Barron)worked on who were for the Union.Then asking Barron ifhe had experience in the main part of the plant, McKaskleadded that perhaps it would be better if Barron worked inthe main plant rather than stay on his present job. Duringthe conversationMcKaskle also asked Barron how hethought theelection would go.4.About May 23, Foreman K. D. Morris stated toemployee Curtis Allen that as a friend he would like toask hits why he, an excellent worker, was for the Union.When Allen stated that this was his privilege,Morris saidthat he could see that Allen was for the Union because hewore a union badge.Morris then added that he respectedAllen for wearing his badge in the open rather than givingsupport to the Union behind his back. Morris also statedthat because of his position as foreman he could not sayanything about the Union one way or the other,but thathe (Allen)could speak to anybody he wished.5. In the first week of May, Foreman Harvey Reynoldscalled employee George Stanley into his office. Firstadvising Stanley that he did not have to talk if he did notwish,Reynolds stated that Stanley had "changed hismind"because he wore a union sticker on his hat. Hethen asked what he (Stanley) had "against the Company."Stanley responded by mentioning several complaints,whereupon Reynolds stated that there were two sides toevery story.6.AboutMay 10,ForemanHebert came up toemployee Bobbie Bryant, also an official of the Union,and asked how many men had signed up with the Union.Bryant replied that he did not know.7.As detailed hereinafter,commencing on April 24,Respondent'spresident,Joseph LaBarbera, conducted aseriesofmeetingswithvarious groups of employeesduring working hours.In one of these meetings employeeBobbie Bryant challenged certain statements made byLaBarbera and said that he did not trust his word. A fewdays following the meeting Foreman Hayes told Bryantthathe could count the days he had left with theCompany on his fingers.Stating that he had been with theCompany for6 years, Bryant thereupon asked if he(Hayes) would help him out. Hayes replied,"Yes, I willhelp you out" . . . but at the same time motioned with histhumb toward the gate.Bryant was also interrogated byForeman Hayes on two other occasions in the April-Mayperiod.On one occasion Hayes asked how many men hadsigned up for the Union.On the second occasion Hayesasked how the Union was coming along.When on thelatteroccasionBryant replied that "it didn't look toogood"because of LaBarbera'smeetings with employeesand because of the visits being made by supervisorypersonnel to the homes of employees,Bryant respondedwith the statement that "that was what the meetings weremeant for."8.About April23,BillyWallsworth,themanager ofquality control,came up to employee Bobbie Bryant and601asked why he was for the Union.Bryant gave his reasons.Wallsworth then asked how many men in the X-ray andinspection department had signed up for the Union andwhether these employees had any gripes.When Bryantstated that the X-ray employees had certain gripes,Wallsworth said he would check into them and see whathe could do. During the conversation Wallsworth alsoasked when the Union would be able to file a petition foran election.Inadditiontotheabove incidents,whichareuncontroverted, employee Bobby Bryant testified that inabout the second week in May Foreman Marlin LaGronecame up with Foreman Herbert and asked how many menhad signed up for the Union.Bryant said he told theforeman that he thought that they had all the men in Bay12 signed up. Bryant testified that he was broached byForeman LaGroneagain in aboutthe first part of June.Bryant testified that during the conversation which ensuedLaGrone finally asked "Bryant, why are you for theUnion?" Bryant said that he replied that the employeesneeded a unioncontract and that he then asked LaGronewhy he had not been visited at his home by Companysupervisoryemployees,ashadmost of the otheremployees.According to Bryant, LaGrone replied,"Bryant, we know when a fellow is deadset for the Union.It is no use coming by and seeing you." LaGrone testifiedthat he spoke to Bryant about the Union on severaloccasions,but said thatexcept forone occasion, thediscussions were initiatedby Bryant.'Bryant impressedme as an honest witness and I credit his testimony asaforesaid.Turning to my conclusions as to the foregoing conduct,itmight reasonably be contended that standing alonecertain of the incidents described above in themselvesappear innocuous.However,these incidents-were not of anisolated nature and a substantial number of Respondent'ssupervisoryemployeeswere involved.When this isconsidered against the background of the other unfairlabor practices found herein, I conclude and find that byinterrogatingitsemployeesconcerningtheirunionactivities, sympathies, and desires, Respondent interferedwith,restrained,and coerced employees in the exercise oftheir rights guaranteed by Section 7 of the Act andthereby engaged in unfair labor practices within themeaning of Section 8(a)(1) of the Act. Further, I find thatForeman Hayes unlawfully threatened employee BobbieBryant in violation of Section 8(a)(1) of the Act when, inthe context of the conversation above set forth, he toldBryant that he could count the days he had left with theCompany and motioned with his thumb toward the gate inresponse to the question askedby Bryant.'2.The conferring of increased BenefitsIt is undisputedthat on April 30, 1968, the dayfollowing the filingof the petition by the Union in Case15-RC-3891,President LaBarbera held a meetingwith allthe employees in which he announcedthat theywere being'LaGrone testified that in the middle or latter part of July he askedBryant "how things were going."LaGrone said that when Bryantresponded by saying that they had everybody in Bay 12 signed up, he(LaGrone)commented,"Well, I don't doubt that."'There is nothing to reflect that Bryant acted in an insubordinate mannertoward LaBarbera nor does the Respondent so contend.Further,althoughBilly Arnold,a bay leaderman called by the Respondent, testified that thisconversation occurred in a jocular vein, this was not the impressionconveyed to me by the testimony of Byrant.Insofar as Arnold's testimonyconcerning this conversation differs from that of Bryant's, I credit Bryant. 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDgiven an increase in wages andother benefits, the detailsofwhich are more fully set forth below. It is alsoundisputedthatLaBarberaprefacedhisdetailedexplanation of the benefits by telling the employees thathis hands had been tied for 2 years due to the union issue,but that he was going to make these changes now "comehellorhighwater."In this connection Respondentwitnesses conceded LaBarbera also stated "that the Unionwould probably try to take credit for these changes, butthat this was not the case at all."'A bulletin setting forth the benefits announced byLaBarbera at the April 30 meeting was mailed to theemployees within a day or so following the meeting. Itwas also posted on the company bulletin board on May 1and stated in its entirety as follows:IMPORTANT ANNOUNCEMENTThe following broad improvements will be made in theAMF Beaird wage structure, hospitalization insurance,vacation, holiday pay and shop practices.The Companywill also absorbthe $26,292 increase inpremiumsdue to highexperience rating.3.INCREASEDVACATIONSPRESENTLYNEW CHANGE1Week after I YearNo Change2Weeks after 5 Years2Weeks after 3 Years3Weeks after 15 Years3Weeks after 12 Years4Weeks after 20 Years(The only change in exempt employees vacation policywill be 4 weeks after 20 years)The effective date for the new vacation policy will beApril 29, 1967.Employees whose anniversary date isprior to the above date will be on the old vacation policy-all anniversaries occurring after this date will observe thenew policy.4.HOLIDAY INCREASE-The Company willrecognize Christmas Eve as one-half paid holiday for all1.WAGE INCREASE-6% General Increase inplaceofeligible employees.Profit Sharing effective April 29 for hourly and May I forexempt.Profit Sharing checks for the first 4 months(estimated 4%) will be paid in January 1969 to alleligible employees.5.SHOP PRACTICE CHANGES-The followingshop practices will be put into effect as soon as possible:2.HOSPITALIZATION INSURANCE-Improvedbenefits and reduction in cost.A. Establish a uniform program whereby employeesmay make application for promotions when jobvacancies occur anywhere in the plant.TYPE OFBENEFITNOWNEW CHANGEB.Establish a uniform program whereby theemployee's length of service will be considered as oneRoom & Board$16.00 per day$20.00 per dayfactor for promotions and lay-offswith the idea ofStay in Hospital70 days180 days,promotion the best qualified or in the case of lay-off-Maternity$100$200laying off the least qualified.C. Establish a uniform procedure for the equalizationCompany will absorb one-half the cost of dependentof overtime within each bay according to jobhospitalization coverage.qualifications.OLD RATE (INCL.NEW RATE (INCL.MAJOR MEDICAL)MAJOR MEDICAL)One DependentMore than two$11.73$8.36Dependents$15.2010.10'Quoted testimony is that of Don Williford,manager of labor relationsAs I deem it immaterial to a resolution of the issues herein,Ineed notdecide a conflict in the testimony as to whether LaBarbera also told theemployees that he might be violating the law by granting the wage increaseand other benefitsD. Re-establish the company's policy that, except foremergencies, proper notification for week-end overtimewill be given to all employees.E. Institute a job evaluation program tostudy jobclassifications and the advisabilityof adjusting existingrates or adding new classifications or deleting obsoleteclassifications.F.Establish a uniform procedure for shift rotationwith each bay-designed to eliminate the appearance offavoritism. AMF BEAIRD, INC.G. Re-establish the Industrial Relations Council insuch a way as to allow all employees an opportunity tose#ve,withthe objective being an effective and meaningfultool for communications between management and theemployees.I-I.Establish a uniform set of qualifications forpromotion to a special rate.1.Study additional programs for the improvement ofcommunications between management and all of ouremployees.[/s/ Joe LaBarbera]Aside from Respondent's asserted reasons for granting theabove increases in wages and benefits, Respondentpreliminarily points out in its brief that on April 30, thedate of the announcement of the benefits, the Companyhad not received a copy of the petition which the UnionfiledonApril 29. However, the Respondent does notdeny, and I find, that as of April 29 it had ampleinformation to know or suspect that a petition was filed orwas about to be filed. Thus, it is undisputed that on April29 a union handbill announcing that a petition had beenfiled"today" was distributed at the plant gates to theafternoon and evening shifts.Without belaboring thismatter further, suffice it to note that several employeestestifiedwithout contradiction that during the April 30meeting LaBarbera mentioned that he had heard that theUnion had distributedhandbills statingthat it had filed apetition for an election, but that he had not as yetreceived official word.'Don Williford was hired by Respondent in September1967 as its manager of labor relations. Williford testifiedthatshortly thereafterGeorgeDillard,Respondent'smanager of personnel, directed him to evaluate theCompany's labor relations and to make whateversuggestions for changes he deemed appropriate. Willifordsaid that pursuant to these instructions he conducted asurveywhichreflectedthatRespondentwas notcompetitive in wages and fringe benefits, that there was ahigh rate of turnoveramongthe employees, and thatcertain shop practices needed modernization. This survey,he said, was completed in December 1967. Willifordtestified that although he felt at that time that "necessarychanges" should be made, no action was taken thenbecause Company counsel advised that it would be riskyto increase wages or grant other benefits while the unionissue was still pending.Williford testified further that upon learning the resultsof the challenged ballot count on April 19, the personneldepartment submitted to President LaBarbera on April 21acomplete proposal pertaining to changes in shoppracticesand increases in wages and other benefits.According toWilliford and Dillard, LaBarbera had atelephone conversation with the headquarters of its parentcompany in New York on April 29, at which time theNew York office gave its approval to the proposedincreases. However, LaBarbera was not called as a witness'Credited and unrefuted testimony of employees L. S. McClure and TR Nelson603and did not testify concerning this conversation.Upon the entire record, I am pursuaded and find thatRespondent's granting of the wage increase and thesubstantially improved fringe benefits on April 30, 1968,was in large part designed to undermine the Union and tocombat the Union's organizing efforts. In the first place,the record reflects that the granting of the April 30increaseswas a substantial departure from Respondent'slong standingpracticeof previous years. Thus, it isundisputed that in at least the last 8 years Respondent hadgiven itsemployees a general wage increase in aroundFebruary of each year. This was true also in 1968, for inFebruary 1968, Respondent gave its employees a 5-percentwage increase, this approximately only 2 months prior tothe increases which are at issue here." Such a departurefrom previous practice in itself renders Respondent'smotivessuspect.Secondly,thereisasignificantinconsistency between the testimony of Williford and whatLaBarbera told the employees. Thus, it will be recalledthat in announcing the new benefits on April 30,LaBarbera stated that the benefits were not givenpreviously because his hands had been tied due to theunion situationfor2 or 3 years.Williford, on the otherhand, testified that it was not until the completion of astudy in December 1967 that he ascertained that newbenefits were necessary in order to make the companycompetitive.Moreover,Williford's testimony concerningtheallegednecessityofmakingRespondentmorecompetitivewas entirely of a conclusionary nature.Respondentmade no attempt to offer documentaryevidenceorconcreteevidence in support of suchtestimony. In fact, Respondent did not so much as offer,by oral testimony or otherwise, any summary of the studywhichWillifordclaimedtohavemade betweenSeptember-December1967."Finally,nottobedisregarded and rendering Respondent's motives furthersuspect is the fact that the granting of the increase inwages and other benefits on April 30 occurred in thecontext of the other unfair labor practices found herein,these including coercive interrogation of employees, anunlawful no-solicitation rule, and periodic meetings withemployeeswhere additional benefits were unlawfullygranted.In view of all the foregoing, I find that Respondentviolated Section 8(a)(1) of the Act by granting the wageincreaseand the other economic benefits noted above.3.Meetings with groups of employeesOn April 24,1968,Respondent posted the followingnotice on its bulletin board:NOTICEIn order to improve our communications throughoutthe plant we will conduct a series of meetings in groupsof 15 to 20 people. You will be notified by yoursupervisor when to attend.This is strictly on a voluntary basis, and it is to be ageneral discussion with management personnel."An employermay grant wage increases during an organizationalcampaign provided he is not motivated in so doing by antiunionconsiderationsAs a general rule, evidence that wage increases were givenpursuant to a pattern,policy,or programof periodicor regular increases isstrongly indicative of legitimate economic motivation.AircraftEngineeringCorporation,172 NLRB No. 218"The only specifictestimonybyWillifordwasthatRespondentexperienced a separation rateof 463 employees in 1967. 604DECISIONSOF NATIONALLABOR RELATIONS BOARDThese meetings are intended for discussion of mutualproblems affecting our company-and for discussionof individual problems.We hope that through these meetings we can comeup with new ideas and suggestions for improvements.We also hope that these meetings can be continuedso that everyone will get their chance to speak out. Ipersonally am looking forward to them, and hope thatyou are too.Joseph LaBarberaIt is undisputed that pursuant to the above notice,President LaBarbera,with other employees present, beganholding meetings in the conference room with groups ofemployees.The meetings were held on company time,lasted for approximately 1 hour, and were attended byapproximately 16 employees, one from each bay. For thefirstmonth or so these meetings were held on a dailybasis.Thereafter they were held usually once a week andhave continued on this basis as of the time of the hearingherein.LaBarbera opened the meetings with the explanationthat"thepurposeof the meeting was to improvecommunications"in the plant." Aftergiving an exampleof lack of propercommunication between managementand employees,LaBarbera thereupon opened the meetingfordiscussion,advising the employees that "he woulddiscuss any matters that were of interest to them."" Asthe General Counsel points out in his brief,the creditedand uncontroverted testimony of employee witnessesreflects that during these meetings the employees voicedallmanner of complaints and suggestions, examples ofwhich include the following:installing fans in the buildingto draw out heat and smoke; instituting shift seniority;moving the tool room to the machine shop;installing afan in the cab of the switch engine; the safety advantageof using chain slings as opposed to using cables to moveheavy welds;eligibilityforovertime work;covering amachine to prevent water from spraying on employees;correctingunsanitaryconditionsaround the coffeemachine; instituting a practice of receiving paychecksbefore vacation;using uniform airhose connections for allbays; placing experienced first class welders on union meltrather than using newly hired employees for this job;explaining to employees the purpose of any layoffs;changing graveyard shift so as to begin on Sunday night;usingunqualifiedcraneoperators to operate cranes;assignment of overtime work to regular operators insteadof to other employees; alleged job pay discriminationbetween races; job evaluation program; shorter period forpromotions of X-ray employees.From the above it can be seen that many of thesubjects or grievances raised by the employees clearlyrelated to wages, hours and other terms and conditions ofemployment.AlthoughRespondent perhaps did notrespond favorable to every such employee complaint, it isundisputed,asWillifordconceded,thatRespondent"made a number of adjustments"pursuant to suchcomplaints."Absent an unlawful purpose, an employer normally hasevery right to communicate with his employees with apurpose to improving plant efficiency and workingconditions.However,under all the circumstances of this"Testimony of RespondentwitnessWilliford."Testimony of Williford."In view of thisconcessionby Williford,Ineed notdetail here thevarious correctiveactions takenby theRespondentas testified to byemployeewitnesses.case,I find that Respondent's inaugurationof employeemeetingsonApril 24,1968,wherein employees wereencouraged to express their grievances and pursuant towhich adjustments of them were made,was but anotherform of granting employee benefits during theUnion'sorganizational and preelection campaign."Significantly,the inauguration of the employee meetings occurred only 5days after the counting of the challenged ballots.Althoughthe new petition was not fileduntilApril 29, the recordreflects,as previously noted,thatRespondent beganinterrogating employees as early asApril 21 or 22.Accordingly,Ifind that Respondent was aware, or atleast suspected,that a new organizing campaign hadbegun at the time it instituted the employee meetings."Moreover,the employee group meetings continued afterthe filing of the petition and in fact were held on a dailybasis for several weeks thereafter.In sum, and for the reasons stated above,I find thatRespondent'sinaugurationoftheemployeegroupmeetings during the critical period herein was part of adesign reasonably calculated to influence employees in theexerciseof rightsguaranteedthem in Section 7 of theAct.'7Accordingly, I find that Respondent thereby'violated Section8(a)(1) of the Act.4.Theno-solicitation ruleIt is undisputed that on January 1,1968,Respondentpromulgated a handbook of written rules and regulationsgoverning the conduct of its employees. Pertinent heretoare the following rules contained therein:9.Selling,soliciting,or collecting contributions for anypurpose on Company premises unless authorized to doso by the Personnel Department.10.Postingor removing any material on officialCompany bulletin boards or distributing written orprintedmatter of any description at any time unlessspecificallyauthorized to do so by the PersonnelDepartment.It is well settled that a rule which preclude employeesfrom (1) distributing union literature while on nonworkingtime and in nonworkingareas of the plant, and (2)engaging in solicitation while on nonworking time oncompany property are presumptively invalid." Respondenthas not overcome the presumption by showing that anycircumstancesjustified the need for the rules set forthabove. Accordingly, I find that by the promulgation andenforcement of these rules the Respondent violatedSection8(a)(1) of the Act."Apparently conceding the invalidity of the aboveno-solicitation,no-distribution rules,Respondent defendson the ground that these rules were changed on May 11,"Northwest Engineering Company,148 NLRB 1136, 1140."It will be recalled that the Union's solicitation for new cards began onApril 19."Northwest Engineering Company, supra"WaltonManufacturing Company.126 NLRB 697, enfd.289 F.2d 117(C.A.5); SNCManufacturing Company,174 NLRB No. 31'91n finding thatRespondentunlawfully enforced the rules, I rely on thefollowing (I) On June 10, 1968, employee C R Holley asked ForemanE C Green if he could distribute handbills at the gate before workinghoursGreenrefused permission,stating he(Holly) would have to obtainpermissionfromthe personnel manager(2)Also on June 10, employeeBobbie Bryant askedSupervisor LaGrone if he could distribute unionliterature during his owntimeLaGrone refused permission and referredhim to the company rules whichwere posted on the company bulletinboard As notedinCampbellSoupCompany,159 NLRB 74, 82, the right AMF BEAIRD, INC.1968.Assuming that therulespromulgated on May 11corrected the invalidity of the rules previously in effect,thisdefense isof no avail since the unlawful rules were ineffectforasubstantialperiodduring theUnion'spreelectioncampaign.Levi Strauss & Co.,172NLRBNo. 57. And as the Board held inAllen-Morrison SignCo., Inc—79 NLRB 904, 906, subsequent modification ofan unlawful no-solicitation rule does not have theretroactive effect ofvalidating its initialpromulgation anddoes not preclude the issuance of an appropriate cease anddesist order.C. Objections to ConductAffectingResults ofElectionTheUnion'sObjection5allegesthatRespondentinterferedwith the election "by disseminating to itsemployeessampleballots containinga marking("X") inthe "NO" box contrary to Board policy." I find no meritto this objection.InAllied Electric Products,109 NLRB 1270, the Boardestablished a rule,sincefollowed, that it would not permitthe reporduction of any document purporting to be a copyof the Board's official ballot, other than one completelyunaltered in form and content and clearly marked sampleon its face. On June 28, 1968, the Respondentsenta letterto its employees, attached to which wasa page containinga form of a ballot. The head of the ballot states: "Do youwishtobe represented for purposes of collectivebargainingby,"thenameof the Union thereafterappearing immediately below. A YES or NO box iscontained on the ballot, with an X marked in the NO box.Significantly, the Board's name doesnot appear anywhereon the ballot (as itdoes on an official ballot). Further, theballot in question is substantially smaller than the Board'sofficialballot.Considering the ballot as a whole, I amamply persuaded that it does not give the appearance ofan official ballot and that it quite obviously would nothave the effect of creatingthe impressionamong theemployees that thisAgency urges a vote for theRespondent. SeeRett Electronics, Inc.,169 NLRB No.168.Accordingly,I recommendthat Union's Objection 5be overruled.TheUnion'sObjection 3 alleges that Respondentinterfered with the election "by engagingin a systematichousecalling of all of its eligible employees after workhours."At thehearing,theparties entered into thefollowingstipulation:"Visitationstothehomes ofemployees were made prior to the election bymanagerialand supervisory personnel, during which the Company'sbenefits and the Company's positionwith regard to thepending election werediscussed."No further evidence wasintroducedconcerningObjection 3.Accordingly, therebeing no evidence thatduring these visitsRespondentengaged in any conduct which tended to interfere with,restrain or coerce its employees in the exercise of theirSection 7 rights, I recommend that Union's Objection 3be overruled.20of employees to distributeliterature andsolicitmembership for a unionin nonwork areas not on company time isnot dependenton permissionfrom their employerMoreover, it is significantthat in the instant casethe Company promulgated and enforced an unlawful no-solicitation rule,while at the same time itself tookstepsto unlawfully combat the Unionon company time and property (i.e., the groupmeetingswith employees,heretofore discussed)."It has never been held that visitations at homes of employees bysupervisorypersonnelisper seunlawful.The Union hasnot fileda brief insupport ofits objections.605However,theUnion'sObjections 2 and 7 are basedupon the Section 8(a)(1) violations heretofore found, asubstantial part of which occurred after the filing of therepresentationpetitionand before the holding of theelection. I findthat this conduct interfered with a free anduntrammeled choice in the election, and I shall thereforerecommend that the electionof July 2,1968, be set aside.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of theRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices in violation of Section 8(a)(1) of theAct, I shall recommend that it cease and desist therefromand take certain affirmative action designed to effectuatethe policies of the Act.Ialso recommend that the election, held on July 28,1968, in Case 15-RC-3891, be set aside and that said casebe severed and remanded to the Regional Director forRegion 15, with instructions to conduct a new election atsuch time as he deems circumstances permit a free choiceof a bargaining representative.Upon the foregoing findings of fact, and upon theentire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. International Union, United Automobile, Aerospace,and Agricultural Implement Workers of America (UAW),is a labor organization within the meaning of Section 2(5)of the Act.3.By engaging in the conduct set forth in the sectionentitled"Interference,Restraint and Coercion," to theextent therein found, the Respondent has engaged in, andis engagingin,unfair labor practices within the meaningof Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in this case,Irecommend that Respondent AMF Beaird, Inc., itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Granting or promising wage increases, improvedinsuranceplans, increased vacations, betterworkingconditions, or other economic favors to its employees inorder to interfere with their choice of a bargainingrepresentative, or as an inducement to reject and refrainfrom activities in support of the International Union,UnitedAutomobileAerospaceandAgricultural 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDImplementWorkers of America (UAW), or any otherlabor organization.(b)Promulgating,publishing,or enforcing any ruleproscribingorprohibiting the distributionofunionliterature in the plant or oncompany property, to theextent that such rule is applied to the nonwork time of theemployees, or nonwork areas of the plant.(c)Coercively interrogating employees concerning theirunionactivitiesand sympathies or those of otheremployees;and threatening employees with reprisalsbecause of their union activities or sympathies.(d) In any like or related manner interfering with,restraining, or coercing its employees in the exercise of theright to self-organization,to form labor organizations, tojoin or assist the above-named union or any other labororganization,tobargaincollectivelythroughrepresentatives of their own choosing,and to engage inany other concerted activity for the purpose of collectivebargaining or other mutual aid or protection,or to refrainfrom any and all such activities.2.Take the following. affirmative action designed toeffectuate the policies of the Act:(a) Post at its plant in Shreveport, Louisiana,copies ofthenoticeattachedmarked"Appendix." [Board'sAppendix substituted for Trial Examiner's]"" Copies ofsaid notice to be furnished by the Regional Director forRegion 15, shall, after being signed by Respondent'srepresentative, be posted by the Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutivedays thereafter, in conspicuous places,includingeachofRespondent'sbulletinboards.Reasonable steps shall be taken to insure that said noticesare not altered, defaced, or covered by any other material.(b)Notify the Regional Director for Region 15, inwriting,within 20 days of the receipt of this Decision,what steps the Respondent has taken to comply herewith."IT IS FURTHER RECOMMENDED that the results of theelection conducted on July 2, 1968, in Case 15-RC-3891,be set aside, and that a second election be directed to beconducted by the Regional Director for Region 15 whendeemedappropriateaftercompliancewiththisRecommended Order or any Order the Board may enterherein.IT IS FURTHER RECOMMENDED that any violaltionsalleged in the complaint not specifically found herein bedismissed."In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board'sOrder be enforced by a decree of a United StatesCourtofAppeals,the words "a decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecision and Order ""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notify theRegional Director forRegion 15, in writing,within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith "